DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on August 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).  In this case, claims 11-14 depend from claims 4 and 9-11 respectively, and are separated from those claims by claims which do not also depend from those claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jarc.  Park discloses in the Figures and specification a surgical training device comprising a model body 89, a driving device 113 operable to move the model, and a controller 71 operable to control the operation of the driving device.  Park does not disclose the use of an electroactive polymer actuator to mimic expansion or contraction of the anatomical model.  This feature is known in the art, as taught for example by Jarc at paragraph [0104], and would have been obvious to one of ordinary skill in the art for the purpose or more precisely simulating a movement of an anatomical body part.  With respect to claim 2, the provision of a plurality of driving devices is considered to be an obvious duplication of parts to achieve predictable results under MPEP 2144.04(VI)(B).  Additionally, Jarc suggests at paragraph [0104] the use of a plurality of driving devices to move different portions of the model body.  With respect to claim 3, Jarc discloses actuators which expand in a direction perpendicular to the plane of the actuator.  With .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jarc, and further in view of Iio.  Park as viewed in combination with Jarc and Iio disclose or suggest the claim limitations with the exception of the provision of a plurality of driving layers with a common insulating layer, as well as a dielectric layer with conductive elastomeric electrode layers on either side.  Each of these features is known in the art, as taught for example by Iio.  See paragraph [0064] which discloses a plurality of driving layers arranged on the same plane, paragraph [0069] which discloses an insulative layer 22, and paragraph [0066] which discloses a dielectric layer 11 and conductive elastomeric electrode layers 11a and 11b on either side thereof. It would have been obvious to one of ordinary skill in the art as an obvious substitution of known elements for others to achieve predictable results and for the purpose of providing a device with a larger driving force.

s 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jarc and Iio, and further in view of Nakajima (JP 2010-086864).  Park as viewed in combination with Jarc and Iio disclose or suggest the claim limitations with the exception of the dielectric layer comprising a cross-linked polyrotaxane.  This feature is known in the art, as taught for example at paragraph [0015] of Nakajima, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
October 6, 2021